DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examined herein: 1–20

Priority
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Indian Application No. 201721022811 is acknowledged.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites "a set of Ammonia releasing pathways" and "Pyruvate pathway".  Neither the claims nor the disclosure distinctly claims what genes constitute these pathways.  The specification states that "Ammonia releasing pathways correspond to one or more of Histidine → Glutamate, Histidine → Tetrahydrofolate (THF), Lysine → Butyrate and Glutarate → Butyrate" (¶ 029), but none of these reactions are genes, and this description does not constitute a limiting definition of the term "Ammonia releasing pathways".  Furthermore, elsewhere in the specification, these pathways are 
Additionally, claim 1 recites "evaluating cumulative abundance of the set of Ammonia releasing pathways" and "evaluating cumulative abundance of the Pyruvate pathway".  The claim does not particularly point out what types of abundance measurements "cumulative abundance" encompasses.  It could be (assuming a clear and consistent definition of which genes belong to each pathway), the number of genes in the pathway found in genomes of the organisms in the gut sample; the number of genes in the pathway that are actually expressed by organisms in the gut sample; the copy numbers of the genes in the genomes; the number of different organisms (at some taxon level) that have/express the genes in the pathway; the levels of expression of the genes in the pathway; or some other measurement.
Claims 18–20 recite similar limitations, which are indefinite for analogous reasons.
None of the dependent claims remedies these deficiencies, so they are likewise rejected.
Because the examiner cannot infer Applicant's intended claim scope without considerable speculation, these claims will not be examined with respect to the prior art (MPEP 2173.06 § II).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 20 is directed to "a non-transitory computer-readable medium having embodied thereon a computer program" that performs functions including "obtaining a gut sample of [an] individual", "extracting nucleic acid from the sample " and "generating a plurality of nucleotide sequences from the extracted nucleic acid samples".  The disclosure does not describe any computer program instructions capable of performing these functions, nor was such software well known in the art at the time of invention.  Performing such functions requires structures in addition to the software itself.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–20 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "predicting gut health of an individual".

Steps of evaluating, analyzing or organizing information recited in the claims include "evaluating cumulative abundance of the set of Ammonia releasing pathways …", "evaluating cumulative abundance of the Pyruvate pathway …", and "predicting a gut health status …".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites additional elements that are not abstract ideas: "obtaining a gut sample …", "extracting nucleic acid from the obtained samples" and "generating a plurality of nucleotide sequences from the extracted nucleic acid samples".  Adding the step of sequencing nucleic acids from a sample to the abstract idea imposes no meaningful limits on how the abstract idea is performed or implemented.  Similarly, adding the abstract idea to the step of nucleic acid sequencing does not impose any meaningful limits on how the step of sequencing is performed.  Hence, this step constitutes insignificant extrasolution activity that merely gather the data on which the abstract idea operates.  It does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Claim 18 recites the non-abstract elements of "a memory" and "a processor in communication with the memory" that implements the abstract idea.  Claim 19 recites the non-abstract elements of "an input module", "a processor" and "an output module".  Claim 20 recites the non-abstract element of "a non-transitory computer-readable medium having embodied thereon a computer program" that implements the abstract idea.  The claims do not describe any specific computational steps by which these computer elements perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing 
Claims 18 recites the non-abstract elements of "an extractor" and "a sequencer".  Adding the generic technology of nucleic acid processing and sequencing devices to the abstract idea imposes no meaningful limits on how the abstract idea itself is performed or implemented.  Similarly, adding the abstract idea to these extraction and sequencing components does not impose any meaningful limits on how the technology of nucleic acid extraction and sequencing operates.  Nucleic acid extraction and sequencing is performed in exactly the same manner regardless of whether a practitioner subsequently performs the claimed abstract idea, or some other data processing algorithm, or no additional data processing at all.  Hence, this step only generally links the abstract idea to the technological environment of nucleic acid extraction and sequencing, rather than integrating the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(h)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As explained above, the generic steps of performing nucleotide sequencing constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
As explained above, the claims only generally link the abstract idea to the technological field of nucleotide sequencers, and when considered individually, this general link is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(h)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. sequencing nucleic acids, and computerized data processing).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631